IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                 t=,    til Cf
                                                                                              —4(—
                                                                                       co         AI
STATE OF WASHINGTON,                          )                                        c..
                                                                                           n rs
                                              )        No. 77332-1-1                   r
                                                                                       ___ -n    --n
                       Respondent,            )                                        cn     "a--
                                              )       DIVISION ONE                     r"
                                                                                       =
               V.                             )                                                 (-
                                                      UNPUBLISHED OPINION               tra
                                              )                                               --• CI
                                                                                        cz
                                              )
BOBBY D. COLBERT,                             )                                                 '
                                                                                                1- 4

                                              )
                       Appellant.             )       FILED: July 16, 2018


        PER CURIAM — Bobby Colbert appeals an order "correcting judgment and

sentence" and striking a condition of his 2005 sentence for second and third degree

rape.' We affirm.

        In 2005, a jury found Colbert guilty of rape in the second degree and rape in the

third degree. This court affirmed the conviction. State v. Colbert, noted at 134 Wn.

App. 1007 (2006), review denied, 160 Wash. 2d 1004 (2007). The mandate issued in

2007.

        Colbert has since filed numerous collateral challenges to his conviction, including

an August 19, 2014 motion under CrR 7.8 challenging two conditions of his community

supervision. The superior court transferred the motion to this court for consideration as

a personal restraint petition. We dismissed the petition and Colbert sought discretionary

review in the State Supreme Court.

        On August 1, 2017, a Supreme Court Commissioner conditionally denied review,

stating in part:


 Clerk's Papers(CP)at 21 (boldface and capitalization omitted).
No. 77332-1-1/2

       [W]hile the State does not concede that the trial court lacked authority to
       require victim reimbursement as a community custody condition, it has
       conceded that the condition may be stricken because the victims have not
       sought reimbursement. Accepting the State's concession that this
       condition may be stricken, this court need not address the merits of the
       condition.
              As to the alcohol prohibition, it is expressly permitted by statute
       without regard for whether the crime was alcohol-related. Former RCW
       9.94A.700(5)(d)(2003).

             The motion for discretionary review is denied on the condition
       that the State take steps necessary to strike the victim cost
       reimbursement community custody condition.r21

       The State subsequently presented, and the trial court signed, an order stating

that "the judgment and sentence filed herein on March 31, 2005, is corrected at

Appendix F to strike Condition of Supervision number 3."3 Colbert appeals.

       Colbert's counsel on appeal contends the superior court violated Colbert's

constitutional rights to be present and to counsel when it amended his judgment and

sentence in his absence. "A criminal defendant has a constitutional right to be present

at every critical stage of the criminal proceedings against him." State v. Sublett 156
Wash. App. 161, 182, 231 P.3d 231 (2010). The right extends to any stage of the

proceedings where the defendant's "substantial rights might be affected." State v.

Walker, 13 Wash. App. 545, 557, 536 P.2d 657 (1975). This includes sentencing. State

v Robinson 153 Wash. 2d 689, 694, 107 P.3d 90 (2005). The right to be present applies

at resentencing if the court has discretion to determine the terms of a new sentence.

See State v. Davenport 140 Wash. App. 925, 932, 167 P.3d 1221 (2007); State v. Rune


2 Ruling Conditionally Denying Review, In re Personal Restraint of Colbert, No. 94100-9, at 3(Wash. Aug.
1, 2017)(emphasis added). Acting Commissioner Burton's ruling was not entered Into the superior court
record. However, this court may take judicial notice of prior records and proceedings In same the case.
See ER 201; Spokane Research & Def. Fund v. City of Spokane 155 Wash. 2d 89, 98, 117 P.3d 1117
(2005)(court may take judicial notice of the record In the case before it or In proceedings ancillary or
supplementary to it)
3 CP at 21.



                                                   2
No. 77332-1-1/3

108 Wash. 2d 734, 743, 743 P.2d 210 (1987). The right does not apply, however, where

the court merely makes a ministerial correction. State v. Ramos, 171 Wash. 2d 46, 48,

246 P.3d 811 (2011). In general, a defendant"does not have a right to be present when

his ...'presence would be useless, or the benefit but a shadow.'" State v. Irbv, 170
Wash. 2d 874, 881, 246 P.3d 796(2011)(quoting Snyder v. Massachusetts 291 U.S. 97,

106-07, 54 S. Ct. 330,78 L. Ed.674(1934)).

       Here, the Supreme Court Commissioner did not remand the matter to the

superior court. Rather, the Commissioner directed the prosecutor to take steps to

obtain part of the relief Colbert sought—Le., the striking of a community custody

condition. This act did not involve resentencing and amounted to the prosecutor

stipulating to Colbert's request to strike the condition. This was essentially a ministerial

act that was not a critical stage of the proceedings against Colbert. There was no

violation of Colbert's right to be present. For the same reasons, there was no violation

of Colbert's right to counsel. See State v. McCarthy, 178 Wash. App. 90, 101, 312 P.3d
1027 (2013) (noting that the right to counsel arises at all critical stages of the

proceedings and that "the standard for the right to assistance of counsel is almost

Identical to the right to be present standard").

       In a Statement of Additional Grounds, Colbert contends the amendment of his

Judgment and sentence destroyed the finality of his direct appeal and required

application of the new rule announced in State v. W.R., 181 Wash. 2d 757, 336 P.3d 1134

(2014). We disagree.

       Long after Colbert's rape convictions were mandated and final, the Washington

Supreme Court held for the first time in W.R.that consent to sexual intercourse negates



                                              3
No. 77332-1-1/4

"forcible compulsion," and therefore requiring a defendant to prove consent violates due

process. W.R., 181 Wash. 2d at 763. W.R. is not retroactive to a final judgment and

sentence. See In re Colbert, 186 Wash. 2d 614, 380 P.3d 504 (2016). Colbert argues,

however, that his judgment and sentence is no longer final by virtue of the present appeal.

This argument is meritless.

       For purposes of retroactivity analysis, finality is generally determined by issuance of

the mandate on direct appeal and expiration of the time period for a writ of certiorari. State

v. Kilgore 167 Wash. 2d 28, 35-36, 216 P.3d 393 (2009). Colbert cites nothing supporting

the proposition that the subsequent striking of a condition of sentence affects the finality of

a conviction and direct appeal. He cites to In re Personal Restraint of Skvlstad, 160 Wash. 2d
944, 162 P.3d 413 (2007), but the Skvlstad court only held that a judgment was not final

where it was appealed, remanded, and on appeal again following remand. Here, Colbert's

direct appeal resulted in a final, mandated decision, and his current appeal is taken from a

collateral attack that resulted in the ministerial striking of a sentence condition. Colbert's

judgment and sentence thus remained final throughout the proceedings below. He is not

entitled to retroactive application of W.R.

       Colbert also asserts a double jeopardy claim but fails to identify anything in the

order striking the community custody condition that violated double jeopardy principles.

       Affirmed.

                      FOR THE COURT:




                                              4